      Case 1:20-cv-04978-WMR-JCF Document 1 Filed 12/08/20 Page 1 of 17




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA



CHECAROL ROBINSON,                        Case No.:

                   Plaintiff,
                                          COMPLAINT AND
v.                                        DEMAND FOR JURY TRIAL

EXPERIAN INFORMATION
SOLUTIONS, INC.,                             1. FCRA, 15 U.S.C. §1681 et seq.

                   Defendant.



      NOW COMES Plaintiff Checarol Robinson, ("Plaintiff"), by counsel,

alleging violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et

seq. against Defendant Experian Information Solutions, Inc. (“Experian”):

                                  INTRODUCTION

      1.    Plaintiff’s Complaint arises from violations of the Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. §1681 et seq. by Defendant Experian.

Plaintiff contends Defendant failed to follow reasonable procedures to assure

maximum possible accuracy in the preparation of Plaintiff’s consumer reports, and

consequently reported inaccurate information about Plaintiff.


///


                                         1
     Case 1:20-cv-04978-WMR-JCF Document 1 Filed 12/08/20 Page 2 of 17




                             JURISDICTION AND VENUE

      2.     This Court has federal question jurisdiction because this action arises

out of violations of federal law. 28 U.S.C. §§ 1331. Jurisdiction is also proper

pursuant to 15 U.S.C. § 1681p (FCRA) (permitting actions to enforce liability in an

appropriate United States District Court).

      3.     Venue in the Northern District of Georgia is proper pursuant to 28

U.S.C. § 1391 because Defendant regularly transacts business within this District,

is otherwise subject to personal jurisdiction in this District, and a substantial part of

the events giving rise to the claims occurred in this District.

                                         PARTIES

      4.     Plaintiff incorporates herein by reference all of the above paragraphs

of this Complaint as though fully set forth at length herein.

      5.     Plaintiff is a natural person who resides in Covington, Georgia,

Newton County.

      6.     Plaintiff is a “consumer” as defined by the FCRA, 15 U.S.C.

§1681a(c).

      7.     Defendant Experian is a credit reporting agency, as defined in 15

U.S.C. § 1681a(f)). On information and belief, Experian is regularly engaged in

the business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports, as defined in 15 U.S.C.
                                           2
      Case 1:20-cv-04978-WMR-JCF Document 1 Filed 12/08/20 Page 3 of 17




§1681a(d), to third parties. Experian’s principal place of business is located at 475

Anton Boulevard, Costa Mesa, California 92626.

      8.     During all time pertinent to this Complaint, Experian was authorized

to conduct business in the State of Georgia and conducted business in Georgia on a

routine and systematic basis.

      9.     Experian regularly engages in the business of assembling, evaluating,

and disbursing information concerning consumers for the purpose of furnishing

consumer reports, as defined in 15 U.S.C. §1681a(d), to third parties. Experian

regularly furnishes consumer reports to third parties for monetary compensation,

fees and other dues, using means and facilities of interstate commerce, and is

therefore a “consumer reporting agency,” as defined by 15 U.S.C. §1681a(f) of the

FCRA.

      10.    During all time pertinent to this Complaint, Defendant acted through

authorized agents, employees, officers, members, directors, heirs, successors,

assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

      11.    Any violation by Defendant was not in good faith, was knowing,

negligent, willful, and/or intentional, and Defendant did not maintain procedures

reasonably adapted to avoid any such violation.

///

///
                                           3
     Case 1:20-cv-04978-WMR-JCF Document 1 Filed 12/08/20 Page 4 of 17




                              FACTUAL ALLEGATIONS

      12.    Plaintiff incorporates herein by reference all of the above paragraphs

of this Complaint as though fully set forth at length herein.

      13.    Defendant reports consumer information about Plaintiff and other

consumers through the sale of consumer reports (credit reports).

      14.    Defendant’s     credit   reports    generally    contain    the      following

information: (i) Header/Identifying Information: this section generally includes the

consumer’s name, current and prior addresses, date of birth, and phone numbers;

(ii) Tradeline Information: this section pertains to consumer credit history, and

includes the type of credit account, credit limit or loan amount, account balance,

payment history, and status; (iii) Public Record Information: this section typically

includes public record information, such as bankruptcy filings; and (iv) Credit

Inquiries: this section lists every entity that has accessed the consumer’s file

through a “hard inquiry” (i.e., consumer-initiated activities, such as applications

for credit cards, to rent an apartment, to open a deposit account, or for other

services) or “soft inquiry” (i.e., user-initiated inquiries like prescreening).

      15.    Defendant gains access to consumer information from various

sources, including furnishers who provide consumer information to Defendant, and

information Defendant independently sources itself or through third party



                                            4
     Case 1:20-cv-04978-WMR-JCF Document 1 Filed 12/08/20 Page 5 of 17




providers/vendors or repositories, including computerized reporting services like

PACER.

      16.    The information reported by Defendant contributes to consumer

creditworthiness, including their FICO Scores, which are calculated using

information contained in Defendant’s consumer credit reports.

      17.    The vast majority of financial services lenders (e.g., banks, creditors,

lender) rely upon credit reports, FICO Scores and other proprietary third-party

algorithms – “scoring” models – to interpret the information in a credit report.

      18.    These algorithms use variables or “attributes” derived from the credit

report to calculate a “credit score,” which ultimately determines consumer

creditworthiness.

      19.    FICO Scores factor the following: Payment history (35%); Amount of

debt (30%); Length of credit history (15%); New credit (10%); and Credit mix

(10%).

      20.    Payment history refers to whether a consumer has paid his or her bills

in the past, and whether these payments have been timely, late or missed.

      21.    The more severe, recent, and frequent late payments are, the greater

the harm to the FICO Score.

      22.    In factoring the severity of delinquent payments, a FICO Score

considers how late the payment continues to be, how much is owed, how recently
                                          5
     Case 1:20-cv-04978-WMR-JCF Document 1 Filed 12/08/20 Page 6 of 17




this occurred, and how many delinquent accounts exist. However, once a

delinquent account has been remedied the longer the account stays current the

more a consumer’s FICO Score should increase.

      23.      Defendant obtained and reported Plaintiff’s consumer bankruptcy

information in both the Public Records section of her consumer credit report, as

well as individual account tradelines.

      24.      Defendant had notice of Plaintiff’s bankruptcy discharge through

independent collection of consumer information as well as from information

furnished by tradeline furnishers. Defendant reported Plaintiff’s bankruptcy filing

and/or discharge in the public record section of their credit reports, as well as in

individual account tradelines.

      25.      Defendant is well aware that the effect of a discharge Order in a

Chapter 7 Bankruptcy is to discharge all statutorily dischargeable debts other than

those that have been reaffirmed in a reaffirmation agreement or successfully

challenged in an adversary proceeding.

      26.      Information regarding whether a debt has been reaffirmed or

successfully challenged through an adversary proceeding is retrievable from the

same sources Defendant obtains the bankruptcy case information, as well as from

information provided to Defendant from furnishers of account/tradeline

information.
                                         6
     Case 1:20-cv-04978-WMR-JCF Document 1 Filed 12/08/20 Page 7 of 17




      27.    Rather than following reasonable procedures to assure maximum

possible accuracy, Defendant reports information regarding pre-bankruptcy debts

even if that information ignores or contradicts information provided by furnishers

of account/tradeline information or information contained in public court records

that Defendant has obtained through its independent efforts, or could easily obtain

through reasonably available public records.

      28.    Experian is on continued notice of its inadequate post-bankruptcy

reporting procedures, including inaccurate balances, and account and payment

statuses, through the thousands of lawsuits and FTC and Consumer Financial

Protection Bureau complaints filed against it for its inaccurate reporting following

a Chapter 7 discharge.

      29.    Plaintiff filed for Chapter 7 Bankruptcy in January of 2020 in the

United States Bankruptcy Court for the Northern District of Georgia (Atlanta),

case no. 20-bk-61100-wlh.

      30.    There were no objections during Plaintiff’s Chapter 7 Bankruptcy, or

proceedings to declare any debt “non-dischargeable” pursuant to 11 U.S.C. § 523

et seq. There were also no requests for relief from the “automatic stay” codified at

11 U.S.C. §362 et seq. while the Plaintiff’s Bankruptcy was pending to pursue the

Plaintiff on any personal liability for listed debts.



                                            7
     Case 1:20-cv-04978-WMR-JCF Document 1 Filed 12/08/20 Page 8 of 17




      31.    Accordingly, Plaintiff received an Order of Discharge, discharging her

personal liability on the dischargeable debts on April 27, 2020.

      32.    Upon information and belief, following Plaintiff’s Chapter 7

Bankruptcy, Defendant prepared one or more credit reports concerning Plaintiff.

Defendant reported Plaintiff’s Chapter 7 Bankruptcy case information, including

the case number, court, filing date, and discharge date.

      33.    Defendant also reported Plaintiff’s credit history, including names of

credit accounts, account numbers, account types, responsibility for the account

(i.e., individual or joint accounts), the date the accounts were opened, status, and

the date of the last status update.

      34.    For accounts included in Plaintiff’s Chapter 7 Bankruptcy, including

collection accounts, Defendant is generally required to report the status of these

debts as discharged through bankruptcy, unless the furnishers provide information

showing that a debt was excludable from discharge.

      35.    Nevertheless, Defendant continued to report one or more accounts

inaccurately, with a past due and charged off balance after Plaintiff received her

discharge, instead of accurately reporting the status of this pre-petition debt as

included in or discharged in Chapter 7 Bankruptcy with a $0 balance.




                                          8
     Case 1:20-cv-04978-WMR-JCF Document 1 Filed 12/08/20 Page 9 of 17




      36.     Experian was reporting Plaintiff’s Fidelity Properties Inc. account

(“Fidelity Account”) (original creditor Covington CTR For Family Den), partial

account no. 8650076 and opened in December of 2019, inaccurately.

      37.     Experian reported the Fidelity Account status as a “Collection

account” with a Recent and past due Balance of $1,525.00 as of July 2020. The

Fidelity Account was included in Plaintiff’s bankruptcy and discharged on April

27, 2020.

      38.     Experian also reported “collection” in the payment history from June

through July of 2020.

      39.     Experian did not report that the Fidelity Account had been discharged

in bankruptcy despite reporting the bankruptcy filing in the public records section

and reporting other pre-bankruptcy accounts as “Discharged through Bankruptcy

Chapter 7”.

      40.     Experian also reported Plaintiff’s ADS/Comenity/Victoria Account

(“Comenity Account”), partial account no. 585637517225, and opened in January

2016 inaccurately.

      41.     Experian reported the Comenity Account as an Open Account, with a

$225 balance, and $10 Monthly Payment. The Comenity Account was included in

Plaintiff’s bankruptcy and discharged on April 27, 2020.



                                         9
     Case 1:20-cv-04978-WMR-JCF Document 1 Filed 12/08/20 Page 10 of 17




      42.    Experian did not report that the Comenity Account had been

discharged in bankruptcy despite reporting the bankruptcy filing in the public

records section and reporting other pre-bankruptcy accounts as “Discharged

through Bankruptcy Chapter 7”.

      43.    Notably, the other national consumer reporting agencies Equifax and

Trans Union did not inaccurately report the Fidelity Account and the Comenity

Account, as Experian did.

      44.    Upon information and belief, Experian also had notice of Fidelity

Properties Inc.’s and ADS/Comenity/Victoria’s unreliable procedures to properly

update the reporting of pre-Chapter 7 debt upon discharge of a bankruptcy, and

may therefore have reported information contradicted by Experian’s own records

and knowledge of Plaintiff’s bankruptcy discharge in unreasonable reliance on a

furnisher.

      45.    Experian is inaccurately reporting that Plaintiff was late on payments

on which she was not actually late and owes money she did not owe, thereby

damaging her credit scores and credit utilization rate.

      46.    Defendant inaccurately reported the status of the debt, even though

the debt is in fact discharged, Plaintiff is no longer personally liable for the debt,

and Defendant has actual knowledge Plaintiff filed for and received a Chapter 7

Bankruptcy discharge.
                                          10
     Case 1:20-cv-04978-WMR-JCF Document 1 Filed 12/08/20 Page 11 of 17




      47.    Consequently, Plaintiff suffers damages, including credit harm, loss of

credit opportunity, credit denials, and other financial harm. Plaintiff also suffers

interference with daily activities, as well as emotional distress, including, without

limitation, emotional and mental anguish, humiliation, stress, anger, frustration,

shock, embarrassment, and anxiety.

      48.    Upon information and belief, Plaintiff applied for credit and obtained

credit at less favorable rates due to Defendant’s inaccurate reporting which was

published to creditors in their review of Plaintiff’s application.

                                        COUNT I
                      Violations of the FCRA, 15 U.S.C. § 1681e(b)

      49.    Plaintiff incorporates herein by reference all of the above paragraphs

of this Complaint as though fully set forth herein at length.

      50.    The United States Congress has found that the banking system is

dependent upon fair and accurate credit reporting. Inaccurate credit reports directly

impair the efficiency of the banking system, and unfair credit reporting methods

undermine the public confidence, which is essential to the continual functioning of

the banking system.

      51.    Congress enacted the FCRA to ensure fair and accurate reporting,

promote efficiency in the banking system, and protect consumer privacy.




                                          11
    Case 1:20-cv-04978-WMR-JCF Document 1 Filed 12/08/20 Page 12 of 17




      52.      The FCRA seeks to ensure consumer reporting agencies exercise their

grave responsibilities with fairness, impartiality, and a respect for the consumer's

right to privacy because consumer reporting agencies have assumed such a vital

role in assembling and evaluating consumer credit and other consumer

information.

      53.      The FCRA requires credit reporting agencies, like Defendant, to

“follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.” 15 U.S.C. §

1681e(b).

      54.      Defendant negligently and/or willfully violated 15 U.S.C. § 1681e(b)

by failing to use reasonable procedures to assure maximum possible accuracy of

information pertaining to discharged debts that arose prior to and were included in

the consumer’s bankruptcy.

      55.      Consequently, Defendant routinely reports inaccurate, and materially

misleading information about Plaintiff, without verifying the accuracy of this

information, or updating this information as required by § 1681(e)(b) when

Defendant possesses information inconsistent with the reported information, and

possesses information establishing that the reported information is in fact

inaccurate.



                                         12
     Case 1:20-cv-04978-WMR-JCF Document 1 Filed 12/08/20 Page 13 of 17




      56.    Defendant knew or should have known of its obligations under the

FCRA, especially pertaining to discharged debts. These obligations are well

established by the plain language of the FCRA, in promulgations of the Federal

Trade Commission, well-established case law, and in prior cases involving

Defendant from which Defendant is on notice of their unreasonable procedures.

      57.    Defendant has obtained or has available substantial written materials

that apprised Defendant of duties and obligations mandated by the FCRA,

including where consumers file for Chapter 7 Bankruptcy.

      58.    Defendant is well aware that the effect of a discharge Order in a no

asset Chapter 7 Bankruptcy is to discharge all statutorily dischargeable debts other

than those that have been reaffirmed in a reaffirmation agreement or successfully

challenged in an adversary proceeding.

      59.    Defendant regularly conducts voluntary public records searches with

the intention of including bankruptcy information on the credit reports it sells to

other parties.

      60.    Defendant voluntarily conducted public records searches and obtained

information about Plaintiff’s bankruptcy filing and bankruptcy discharge to report

this information in its consumer credit reports.




                                          13
     Case 1:20-cv-04978-WMR-JCF Document 1 Filed 12/08/20 Page 14 of 17




      61.     The diligence Defendant exercises in recording consumer bankruptcy

filings is not replicated in Defendant’s reporting of the effect of the bankruptcy

upon consumer debts, including the bankruptcy discharge.

      62.     Despite knowledge of these legal obligations, Defendant acted

willfully in consciously breaching known duties and deprived Plaintiff of her rights

under the FCRA.

      63.     Defendant violated 15 U.S.C. § 1681e(b) by failing to use reasonable

procedures to ensure maximum possible accuracy of Plaintiff’s consumer

disclosure.

      64.     Defendant possesses information from which Defendant should know

the reported information is inaccurate, as Defendant includes the date the consumer

filed bankruptcy, whether the consumer obtained a bankruptcy discharge, as well

as the date the inaccurate tradeline account/debt arose or was otherwise opened by

the consumer.

      65.     Defendant is also on notice from other account tradelines reported by

Defendant that indicate those accounts were included in/discharged in bankruptcy.

      66.     Defendant is well aware that discharged debts should not be reported

as late, past due, or with an outstanding balance after the debt is discharged.




                                          14
     Case 1:20-cv-04978-WMR-JCF Document 1 Filed 12/08/20 Page 15 of 17




      67.    In this case, the inaccurately reported debts pertain to Fidelity

Properties Inc. and ADS/Comenity/Victoria debts that Defendant knew are several

years old, and which predated Plaintiff’s Chapter 7 Bankruptcy.

      68.    Alternatively, Defendant was negligent, entitling Plaintiff to recover

damages pursuant to 15 U.S.C. § 1681o.

      69.    Defendant’s inaccurate and negative reporting damaged Plaintiff’s

creditworthiness, as Defendant reports the existence of a balance and collection

remarks after the filing of the petition on accounts that were included in Plaintiff’s

Chapter 7 bankruptcy.

      70.    Defendant is a direct and proximate cause, as well as a substantial

factor in causing actual damages and harm to Plaintiff, including, but not limited

to, credit denials, embarrassment, anguish, and emotional and mental pain.

      71.    Defendant is therefore liable for actual and statutory damages,

punitive damages, attorneys’ fees, costs, as well as other such relief permitted by

15 U.S.C. § 1681 et seq.

      72.    Consequently, Plaintiff suffers damages, including credit harm, loss of

credit opportunity, credit denials, and other financial harm. Plaintiff also suffers

interference with daily activities, as well as emotional distress, including, without

limitation, emotional and mental anguish, humiliation, stress, anger, frustration,

shock, embarrassment, and anxiety.
                                         15
    Case 1:20-cv-04978-WMR-JCF Document 1 Filed 12/08/20 Page 16 of 17




                             PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter judgment against Defendant for the following:

Fair Credit Reporting Act Violations

      (a)   An award of actual damages pursuant to 15 U.S.C. §§ 1681n(a)(1) or

            1681o(a)(1);

      (b)   An award of statutory damages pursuant to 15 U.S.C. §§ 1681n(a)(1)

            and 1681o(a)(1);

      (c)   An award of punitive damages, as allowed by the Court pursuant to 15

            U.S.C. § 1681n(a)(2),

      (d)   Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. §

            1681n(a)(3) and § 1681o(a)(2); and

      (e)   Such other and further relief as this Honorable Court may deem just

            and proper, including any applicable pre-judgment and post-judgment

            interest, and/or declaratory relief.

                                 JURY DEMAND

      Plaintiff hereby demands jury trial on all issues so triable.




      ///

                                          16
Case 1:20-cv-04978-WMR-JCF Document 1 Filed 12/08/20 Page 17 of 17




 RESPECTFULLY SUBMITTED this 8th day of December 2020,

                              PRICE LAW GROUP, APC

                              By:/s/Jenna Dakroub
                              Jenna Dakroub
                              Bar Number 385021
                              8245 N. 85th Way
                              Scottsdale, AZ 85258
                              E: jenna@pricelawgroup.com
                              T: (818) 600-5513
                              F: (818) 600-5413




                               17
